DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
Applicant’s election of Group I, claim 32-45 in the reply filed on 12/10/2020 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claim 46-51 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group II and III, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/10/2020.
Claim Objections
Claim 32 is objected to because of the following informalities:  “…a consumable plant-based electrolyte composition…” in lines 8-9, should be “…the consumable plant-based electrolyte composition…” since antecedent bases has been established in line 1. .  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 32-45 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the 
Claim 32 recites the limitation "the clarified substantially liquid extract’s carbohydrate content" in line 7-8.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 32, 33 and 36-45 are rejected under pre-AIA  35 U.S.C. 102b as being anticipated by Donovan et al. (US 6,406,547 B1).
Regarding claim 32, 33, 36 and 37, Donovan et al. discloses a method of preparing sugar from sucrose-containing feed juice (substantially liquid extract) from sugar beets (‘547, col. 1, ln. 46-50, claim 1) comprising ultrafiltration (claim 1) and nanofiltration (‘547, claim 2, 3, 4). With respect to claim 33, Donovan discloses the method comprising further evaporation to produce a concentrated syrup (‘547, claim 6). 
Regarding claim 38
Regarding claim 39-44,  with respect to the recitation amounts of potassium, sodium, magnesium, carbohydrate content, and organic acid, Donovan uses like materials, sucrose-containing feed juice (substantially liquid extract) from sugar beets (‘547, col. 1, ln. 46-50, claim 1) in a like manner, ultrafiltration (claim 1) and nanofiltration (‘547, claim 2, 3, 4) as claimed, it would therefore be expected the nanofilteration permeates containing electodialysis residues (consumable plant-based electrolyte composition) will have the same characteristics claimed, particularly the amounts of potassium, sodium, magnesium, carbohydrate content, and organic acid as recited in claim 39-44, absent a clear and convincing or evidence to the contrary. 
Regarding claim 45, Donovan discloses the nanofilteration permeates containing the electodialysis residues (consumable plant-based electrolyte composition) including potassium, magnesium and sodium (‘547, claim 3, 4 and 5) is considered a drink product as such as Applicant’s. 

Claim(s) 32, 33, 34, 35 and 38-45 are rejected under pre-AIA  35 U.S.C. 102b as being anticipated by Donovan et al. (US 6,406,548 B1).
Regarding claim 32, 33, 34 and 35, Donovan et al. discloses a method of preparing sugar from sucrose-containing feed juice (substantially liquid extract) from sugar cane (‘548, claim 1) comprising ultrafiltration (‘548, claim 1) and nanofiltration (‘548, claim 3). With respect to claim 33, Donovan discloses the method comprising further evaporation to produce a concentrated syrup (‘548, Fig. 1, col. 9, ln. 10-20, claim 6). 
Regarding claim 38
Regarding claim 39-44,  with respect to the recitation amounts of potassium, sodium, magnesium, carbohydrate content, and organic acid, Donovan uses like materials, sucrose-containing feed juice (substantially liquid extract) from sugar cane (‘548, claim 1) in a like manner, ultrafiltration (‘548, claim 1) and nanofiltration (‘548, claim 3) as claimed, it would therefore be expected the nanofilteration permeates containing electodialysis residues (consumable plant-based electrolyte composition) will have the same characteristics claimed, particularly the amounts of potassium, sodium, magnesium, carbohydrate content, and organic acid as recited in claim 39-44, absent a clear and convincing or evidence to the contrary. 
Regarding claim 45, Donovan discloses the nanofilteration permeates containing the electodialysis residues (consumable plant-based electrolyte composition) including potassium, magnesium and sodium (‘548, claim 3, 4 and 5) is considered a drink product as such as Applicant’s. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG THI YOO whose telephone number is (571)270-7093.  The examiner can normally be reached on M-F, 7AM to 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ERIK KASHNIKOW can be reached on (571)270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/HONG T YOO/Primary Examiner, Art Unit 1792